     Case 3:20-cv-01629-GPC-BLM Document 3 Filed 08/21/20 PageID.113 Page 1 of 2



 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar No. 269109)
 2
     kspelman@jenner.com
 3   Alexander M. Smith (Cal. Bar No. 295187)
 4
     asmith@jenner.com
     633 West 5th Street, Suite 3600
 5   Los Angeles, CA 90071-2054
 6
     Telephone: (213) 239-5100
     Facsimile: (213) 239-5199
 7

 8
     Attorneys for Defendants
     Apple Inc. and Apple Value Services, LLC
 9

10

11

12

13                            UNITED STATES DISTRICT COURT
14                          SOUTHERN DISTRICT OF CALIFORNIA
15

16   RACHAEL SHAY, individually and on             Case No. 3:20-cv-1629-GPC-BLM
     behalf of all others similarly situated,
17
                                                   The Hon. Gonzalo P. Curiel
18                            Plaintiff,
19         v.                                      DEFENDANTS APPLE INC. AND
                                                   APPLE VALUE SERVICES, INC.’S
20 APPLE INC. and APPLE VALUE                      CORPORATE DISCLOSURE
21 SERVICES, LLC,
                                                   STATEMENT (FED. R. CIV. P. 7.1)

22                            Defendants.
23

24

25

26

27

28


             APPLE INC. AND APPLE VALUE SERVICES, LLC’S CORPORATE DISCLOSURE STATEMENT
     Case 3:20-cv-01629-GPC-BLM Document 3 Filed 08/21/20 PageID.114 Page 2 of 2



 1         Pursuant to Federal Rule of Civil Procedure 7.1 and Civil Local Rule 40.2,
 2   Defendants Apple Inc. and Apple Value Services, LLC state as follows:
 3         1.    Apple Inc. does not have any parent corporation, and no publicly held entity
 4   owns more than 10% of its stock.
 5         2.    Apple Value Services, LLC is a wholly-owned subsidiary of Apple Inc.
 6

 7   DATED: August 21, 2020                 JENNER & BLOCK LLP
 8
                                        By: s/ Kate T. Spelman
 9                                          Attorney for Defendants
                                            Apple Inc. and Apple Value Services, LLC
10
                                            E-mail: kspelman@jenner.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  1
            APPLE INC. AND APPLE VALUE SERVICES, LLC’S CORPORATE DISCLOSURE STATEMENT
